Order entered December 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00611-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                        KENNARD HENRY RICHARDS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F-1457714-X

                                          ORDER
       We GRANT the State’s December 22, 2015 first motion for extension of time to file

reply brief and ORDER the brief be filed no later than January 12, 2016.


                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE